DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on September 16, 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated March 17, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on September 16, 2021 has been entered. Claims 2, 8, and 14 have been amended. Claims 6, 12, and 18 were previously cancelled. No new claims have been added. Thus, claims 1–5, 7–11, and 13–17 are pending and rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–5, 7–11, and 13–17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–5, 7–11, and 13–17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 13–17) and a machine (claims 1–5 and 7–11), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of gathering user data and weighting the data in order to provide health insurance options to the user by;
a plurality of interrogatories to a user and;
a plurality of responses to the interrogatories and;
an allocation of a plurality of weightages to the interrogatories and;
an allocation of a plurality of scores to the responses and;
a use of artificial intelligence and deep learning involving big data techniques to provide optimal health insurance choices. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., gathering user data and weighting the data in order to provide health insurance options to the user).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as:  “memory,” “computer systems,” “peripherals,” “media,” “buses,” “networks,” and “processor,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, pp.3–4 of the specification). Independent claims 1 and 7 both have identical limitations to independent claim 13 so the same analysis of claim 13 applies to those claims as well.
Dependent claims 2–5, 8–11, and 14–17 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2, 8, and 14 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the use of deep learning is involved in choosing a function and a plurality of weightages that contribute to the weighting of the data for the user in determining the optimal health insurance choices for the user. Dependent claims 3, 9, and 15 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the interrogatories provided to the user contain personal information of the user as well as status on insurance eligibilities and preferences. Dependent claims 4,10, and 16 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the response from the users are separated into a table as pros and cons in determining the optimal health insurance choices for the user. Dependent claims 5, 11, and 17 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the calculus is normalized in evaluating the optimal health insurance choices for the user. This normalization of the mathematical calculus found in these three claims also fits into the category of mathematical concepts, namely mathematical calculations. The normalization of the mathematical calculus in 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
Applicant’s arguments filed on September 16, 2021 have been fully considered. 
Applicant’s arguments concerning the rejection of claims 1–5, 7–11, and 13–17 under 35 U.S.C. §103, including supposed deficiencies in the prior art references regarding the amended claims, are found to be persuasive, and, thus, the rejection of claims 1–5, 7–11, and 13–17 under 35 U.S.C. §103 is hereby withdrawn. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. 
Applicant argues that “…if a machine is invented that does it for all individuals in all peculiar circumstances and with all inputs and parameters to choose optimal solution, the machine so invented is a patentable subject matter." (See Applicant’s arguments, p. 9). However, just because a machine is used such as in this case to come up with various health insurance choices for the user does not make it eligible under 35 U.S.C. §101. As noted in the 35 U.S.C. §101 analysis above, the recited features of the abstract idea (and the Applicant does not dispute that the claims recite 
The Applicant next argues that “[t]he weightages used in the determination of optimal solution are by themselves determined through deep learning” and that “[t]his is a novel aspect…” Id. The Applicant is conflating novelty, which is an inquiry related to determining whether claims overcome 35 U.S.C. §102 and §103, with the separate and distinct inquiry related to subject matter eligibility under 35 U.S.C. §101. Emphasis added. These are separate inquires and just because an invention may be novel, does not mean that it is also subject matter eligible under 35 U.S.C. §101. Here, Applicant fails to show that there is a technological improvement present with the current invention. Applicant states that “big data and deep learning are used to determine weightages of queries and interrogatory responses, which then go on to decide an optimal solution.” Id. However, the use of “big data” and “deep learning” does not mean there is, in fact, a technological improvement. In addition, the Applicant fails to state how there is a technological improvement in the current invention. The Applicant does not provide any information as to how the “big data” and “deep learning” are being implemented in the current invention. Instead, as independent claim 1 states, there is the “use of artificial intelligence and deep learning involving big data techniques to provide optimal health insurance choices.” However, it is unknown how the deep learning and artificial intelligence are being specifically implemented to provide optimal health insurance choices. Finally, the invention does not claim any specialized 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 


/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696